DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 March 2021 has been entered.
 
Status of the Claims
3.	This action is in response to papers filed 4 March 2021 in which claim 1 was amended, claims 23-33 were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
All previous rejections not reiterated below are withdrawn in view of the amendments.  
 
4.	Claims 1-6, 8-9, and 22 are under prosecution. 

5.	This Office Action includes new rejections necessitated by the amendments.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Korlach et al (U.S. Patent Application Publication No. US 2009/0208957 A1, published 20 August 2009), Rigatti et al (U.S. Patent Application Publication No. US 2013/0281306 A1, published 24 October 2013), Sugnet et al (U.S. Patent Application Publication No. US 2014/0093881 A1, published 3 April 2014), and Smith et al (J. Appl. Physics, vol. 93, pages 6864-6866, published online 9 May 2003) and, as applied to claim 22, as evidenced by Chu et al (U.S. Patent Application Publication No. US 2010/0323573 A1, published 23 December 2010).
	Regarding claim 1, Korlach et al teach sequencing methods (Abstract) comprising performing sequencing reactions using an apparatus, in the form of an array, wherein the sequencing reactions are performed at defined sites on a substrate (i.e., the claimed designated spaces of the claimed apparatus; paragraph 0161).  The designated spaces are arrays of ZMWs, which are holes having walls (paragraphs 0004 an o0167), thus, the spaces created by the thickness of walls between the holes are the claimed interstitial spaces.  The reactions are monitored using magnetoresistance sensors within (i.e., proximal to) the defined array sites (e.g., the zero mode waveguides; paragraphs 0004 and 0011).  Korlach et al further teach the template molecules within the designated spaces have a nucleotide incorporated by a polymerase in a manner that cleaves a label moiety after extension (paragraph 0032), wherein the label is a magnetic particle (paragraph 0008), wherein each nucleotide has a different magnetic label (paragraph 0128), and thus is coupled to a particle having respective magnetic properties.  The extension forms complementary strands (paragraphs 0032 and 0065), and is performed in a multiplex fashion (paragraph 0125); thus, a plurality of extension events are performed.  Korlach et al also teach electrical resistance changes are detected as a result of the magnetic properties (paragraph 0111) when the magnetic particles are released (paragraph 0118).  Korlach et al teach multiple different enzymatic reactions (i.e., nucleotide extensions) are monitored on a single surface at once (paragraph 0161); thus, a plurality of complementary strands are grown by the polymerase in each of the designated areas.   Korlach et al also teach the method detects genetic characteristics, in the form of sequence information (paragraph 0022), and that the methods have the added advantage of allowing a simple readout of multiple reactions at once (paragraph 0161). Thus, Korlach et al teach the known techniques discussed above.	
While Korlach et al teach the use of amplification chambers as solid surfaces in the apparatus (paragraph 0167), Korlach et al do not teach the extension reaction are part of sequencing by synthesis reactions, or clonal clusters. 
However, Rigatti et al teach methods utilizing immobilized primers for cluster amplification to generate clusters of clonal amplicons, with are then subjected to sequencing by synthesis (paragraph 0229).  Rigatti et al also teach the primers are in spatially segregated sites (paragraphs 0125, 0271) in a device (i.e., flow cell), and that the methods have the added advantage of optimizing cluster density while simultaneously avoiding overcrowding on the substrate (paragraph 0229).  Thus, Rigatti et al teach the known techniques discussed above.
While Rigatti et al teach the flowing of reagents (paragraph 0297), neither Korlach et al nor Rigatti et al teach flowing a polymerase in the fluid.
	However, Sugnet et al teach a method of sequencing by synthesis (paragraph 0308), comprising use of an array of sensors (e.g., chemFETs) each having a clonal nucleic acid template therein (paragraph 0064) which has been amplified (paragraph 0678).  The array comprises designates spaces (e.g., wells) having the nucleic acids therein with interstitial spaces separating the wells (e.g., Fig. 33B-1 and paragraph 0514), and the templates are immobilized (paragraph 0058).  Sugnet et al also teach flowing a fluid comprising labeled nucleotides as well as a polymerase over the templates (paragraphs 0048, 0113, 0322 and Figure 8).  Sugnet et al also teach the method has the added advantage of allowing the controlled and ordered introduction of the sequencing agents and wash solutions (paragraph 0322).  Thus, Sugnet et al teach the known techniques discussed above.
While Korlach et al teach separately accessing locations for detection (paragraph 0070) and that arrays of magnetoresistive (i.e., GMR) sensors are a platform for immobilization (paragraph 0121), and that a sensor is comprised within a confinement (i.e., zero mode waveguide; paragraph 0012), and while Sugnet et al teach each well is aligned over a sensor (paragraph 0496), neither  Korlach et al nor Sugnet et al  explicitly teach each designated area has its own magnetically responsive sensor.
However, Korlach et al teach the magnetoresistive (i.e., GMR) sensor is prepared using the techniques of Smith et al.  Smith et al teach arrays of magnetoresistance sensors spaced in a single chip for use as biosensors, which have the added advantage of providing precision position sensing (Abstract).  Thus, Smith et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Korlach et al, Rigatti et al, Sugnet et al, and Smith et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of:
A.	Allowing a simple readout of multiple reactions at once as explicitly taught by Korlach et al (paragraph 0161);
B.	Optimizing cluster density while simultaneously avoiding overcrowding on the substrate as explicitly taught by Rigatti et al (paragraph 0229);   
C.	Allowing the controlled and ordered introduction of the sequencing agents and wash solutions as explicitly taught by Sugnet et al (paragraph 0322);
D.	Providing precision position sensing as explicitly taught by Smith et al (Abstract).  
In addition, it would have been obvious to the ordinary artisan that the known techniques of Korlach et al, Rigatti et al, Sugnet et al, and Smith et al could have been combined with predictable results because the known techniques of the cited references predictably result in useful steps for magnetic detection and sequencing of nucleic acids.
	Regarding claim 2, the method of claim 1 is discussed above.  Korlach et al teach magnetoresistive sensors (paragraph 0011), as do Smith et al (Abstract).  Thus, each sensor includes a magnetoresistive sensor.
	Regarding claim 3, the method of claim 1.  Korlach et al teach the detection analyzes detected changes in electrical resistance (paragraph 0111) based on release of the magnetic labels (paragraph 0105), as well as using software for pattern recognition for signal interpretation and analysis (paragraph 0159) and reading multiple reactions at once (paragraph 0161).  Thus, it would have been obvious to determine the genetic characteristic based on the changes in electrical resistance to see if a designated pattern is obtained from each of the designated spaces.
	Regarding claim 4, the method of claim 1 is discussed above.  Korlach et al teach each nucleotide (i.e., ligand) has a different combination of labels wherein each nucleotide has a different magnetic label (paragraph 0128), wherein the labels are nanoparticles (paragraph 0106).   Rigatti et al also teach each differential labeling of each nucleotide (e.g., paragraph 0168). 
	Regarding claim 5, the method of claim 4 is discussed above.  Korlach et al teach the particles are single molecule magnets (paragraph 0010).
Regarding claim 6, the method of claim 1 is discussed above.  Korlach et al teach the labels are releasable attached to the gamma phosphate (paragraph 0076), wherein the labels are nanoparticles (paragraph 0106), and that polymerase releases the label (paragraphs 0039-0040).  Rigatti et al also teach attachment of labels to the gamma phosphate (paragraph 0191).
Regarding claim 22, the method of claim 1 is discussed above.  Korlach et al teach the designated spaces (i.e., wherein the reactions occur) are coated with gelatin (paragraph 0166), which is hydrophilic as evidenced by paragraph 0078 of Chu et al.
In addition, Sugnet et al teach the support (i.e., wherein the reactions take place) is coated with polyethylene glycol, which is hydrophilic as evidenced by paragraph 0078 of Chu et al.
9.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Korlach et al (U.S. Patent Application Publication No. US 2009/0208957 A1, published 20 August 2009), Rigatti et al (U.S. Patent Application Publication No. US 2013/0281306 A1, published 24 October 2013), Sugnet et al (U.S. Patent Application Publication No. US 2014/0093881 A1, published 3 April 2014), and Smith et al (J. Appl. Physics, vol. 93, pages 6864-6866, published online 9 May 2003) as applied to claim 1 above, and further in view of Ikeda et al (U.S. Patent Application Publication No. US 2005/0244873 A1, published 3 November 2005).
	Regarding claims 8-9, the method of claim 1 is discussed above in Section 8.
	Neither Korlach et al, Rigatti et al, Sugnet et al, nor Smith et al teach changing the magnetization after reading the sensors.
	However, Ikeda et al teach a method wherein magnetic particles are detected by magnetoresistive sensors, wherein the particles magnetize the sensors because the magnetic fields generated by the particles stay on the sensor (Abstract).  Ikeda et al also teach the field is reversed on the sensor (paragraph 0007), as well as the detection of nucleic acids (paragraph 0027), and that the method has the added advantage of providing a large detection signal that can be stored with stability (Abstract).  Thus, Ikeda et al teach the known techniques discussed above. 
With respect to the order of reading, changing (i.e., reversing) the magnetization, and removal of the particles (i.e., claims 8-9), it is noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.  Thus, any order of reading the sensors and removing the magnetic particles is an obvious variant of the steps taught by the cited prior art.
It is noted that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the method taught by Korlach et al, Rigatti et al, Sugnet et al, and Smith et al with the teachings of Ikeda et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of providing a large detection signal that can be stored with stability as explicitly taught by Ikeda et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Ikeda et al could have been applied to the method taught by Korlach et al, Rigatti et al, Sugnet et al, and Smith et al with predictable results because the known techniques of Ikeda et al predictably result in techniques useful in magnetoresistive detection.

Response to Arguments
10.	Applicant's arguments filed 4 April 2021 (hereafter the “Remarks”) have been fully considered but are moot in view of the new rejections necessitated by the amendments.

Conclusion
11.	No claim is allowed.
12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634